EXHIBIT 10.1

 

STOCK PURCHASE AGREEMENT

 

BETWEEN

 

WORLD HEALTH ALTERNATIVES, INC.

 

AND

 

CERTAIN INVESTORS

(AS LISTED ON SCHEDULE A)

 

DATED

 

JANUARY 22, 2004



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
the 22nd day of January 2004, by and among World Health Alternatives, Inc., a
corporation organized and existing under the laws of the State of Florida
(“WHAI” or the “Company”), and certain investors, (hereinafter referred to
collectively as “Investor” or “Investors”) as listed on Schedule A herein (each
agreement with an Investor being deemed a separate and independent agreement
between the Company and such Investor).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Investors wish to purchase, upon the terms and subject to the
conditions of this Agreement, shares of the Common Stock of the Company (each
share of Common Stock is referred to herein as a “Share”) for a purchase price
of two million dollars ($2,000,000); and

 

WHEREAS, the parties intend to memorialize the purchase and sale of such Shares;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

ARTICLE I

 

INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS

 

1.1 Incorporation by Reference. The foregoing recitals and Schedule A are hereby
acknowledged to be true and accurate, and are incorporated herein by this
reference.

 

1.2 Superseder. This Agreement, to the extent that it is inconsistent with any
other instrument or understanding among the parties governing the affairs of the
Company, shall supersede such instrument or understanding to the fullest extent
permitted by law.

 

1.3 Certain Definitions. For purposes of this Agreement, the following
capitalized terms shall have the following meanings (all capitalized terms used
in this Agreement that are not defined in this Article 1 shall have the meanings
set forth elsewhere in this Agreement):

 

1.3.1 “1933 Act” means the Securities Act of 1933, as amended.

 

1.3.2 “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

1.3.3 “Affiliate” means a Person or Persons directly or indirectly, through one
or more intermediaries, controlling, controlled by or under common control with
the Person(s) in

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 2 OF 15



--------------------------------------------------------------------------------

question. The term “control,” as used in the immediately preceding sentence,
means with respect to a Person that is a corporation the right to the exercise,
directly or indirectly, more than 50 percent of the voting rights attributable
to the shares of such controlled corporation and, with respect to a Person that
is not a corporation, the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such controlled
Person.

 

1.3.4 “Articles”. The Articles of Incorporation of the Company, as the same may
be amended from time to time.

 

1.3.5 “Common Stock” means the shares of common stock of WHAI, par value $0.001
per share.

 

1.3.6 “Florida Act” means the Florida Business Corporation Act, as amended.

 

1.3.7 “Material Adverse Effect” shall mean any adverse effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its subsidiaries and affiliates, taken as a whole
and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its material obligations under this Agreement; provided, however, that none of
the following shall be deemed, in themselves, either alone or in combination, to
constitute a Material Adverse Effect, and none of the following shall be taken
into account in determining whether there has been or shall be a Material
Adverse Effect: (i) any change in the market price or trading volume of the
Common Stock after the date hereof, (ii) any adverse circumstance, change or
effect resulting directly from conditions affecting the industries in which the
Company participates in their entirety or the U.S. economy as a whole, (iii) any
adverse circumstance, change or effect resulting directly from the announcement
or pendency of this Agreement or (iv) any adverse circumstance, change or effect
resulting from the taking of any action by the Company that this Agreement or
the Registration Rights Agreement requires the Company to take.

 

1.3.8 “Person” means an individual, partnership, firm, limited liability
company, trust, joint venture, association, corporation, or any other legal
entity.

 

1.3.9 “Purchase Price” means the purchase price for the Shares as set forth in
Section 2.2 below.

 

1.3.10 “Registration Rights Agreement” means that certain Registration Rights
Agreement dated the date hereof by and among the Company and the Investors.

 

1.3.11 “SEC” means the Securities and Exchange Commission.

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 3 OF 15



--------------------------------------------------------------------------------

ARTICLE II

SALE AND PURCHASE OF WHAI SHARES

 

2.1 Sale of WHAI Shares. Upon the terms and subject to the conditions set forth
herein, and in accordance with applicable law, the Company agrees to sell, and
the Investors, severally and not jointly, agree to purchase, two million
(2,000,000) shares of Common Stock (the “Shares”) at a purchase price of $1.00
per share for an aggregate purchase price of two million dollars ($2,000,000)
(the “Purchase Price”) in accordance with the commitments set forth on Schedule
A attached hereto. Upon execution and delivery of this Agreement, each Investor
shall pay such amount and receive such number of shares of Common Stock as shall
be set forth on Schedule A. Within ten (10) business days after the Company’s
receipt of the Purchase Price from the Investors, the Company shall deliver
Certificates representing WHAI Shares, which Certificates shall contain the
restrictive legends set forth in Section 5.3 below. Contemporaneous with the
execution and deliver of this Agreement, the Company and the Investors shall
execute and deliver the Registration Rights Agreement.

 

2.2 Purchase Price. The purchase price for the Shares shall be paid by each
Investor on the date of this Agreement, with payment being made in United States
Dollars in accordance with the information listed on Schedule A. Such payment
shall be made via wire transfer of the funds to the following account:

 

PNC BANK

MIRACLE MILE BANKING CENTER

MONROEVILLE, PA 15146

 

FOR THE BENEFIT OF:

BETTER SOLUTIONS, INC.

ABA #043000096

ACCT #1011-31-7753

 

2.3 Closing Date. The closing of the transactions contemplated by this
Agreement, unless expressly determined herein, shall be held at the offices of
the Company at 300 Penn Center Boulevard, Suite 201, Pittsburgh, Pennsylvania
15235 at 5:00 P.M. local time on January 15, 2004, or at such other place as may
be mutually agreed by the parties, including closing by facsimile with originals
to follow.

 

2.4 Further Assurances. The Company and each Investor shall, upon request,
cooperate with each other (specifically, the Company shall cooperate with the
Investors, the Investors shall cooperate with the Company) by furnishing any
additional information, executing and delivering any additional documents and/or
other instruments and doing any and all such things as may be reasonably
required by the parties or their counsel to consummate or otherwise implement
the transactions contemplated by this Agreement.

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 4 OF 15



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF WHAI

 

WHAI represents and warrants to the Investors as of the date hereof as follows:

 

3.1 Organization and Qualification. WHAI is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida.
The Company has the requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being
conducted. The Company is duly qualified to do business in any other
jurisdiction by virtue of the nature of the businesses conducted by it or the
ownership or leasing of its properties, except where the failure to be so
qualified will not, when taken together with all other such failures, have a
Material Adverse Effect on WHAI and its subsidiaries taken as a whole.

 

3.2 Articles of Incorporation and By-Laws. Complete copies of WHAI’s Articles
and By-Laws, as amended or restated to date, have been filed with the SEC.

 

3.3 Authority. WHAI has all requisite corporate power and authority to execute
and deliver this Agreement and the Registration Rights Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the Registration Rights
Agreement by WHAI and the consummation by WHAI of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of WHAI and no other corporate proceedings on the part of WHAI is
necessary to authorize this Agreement or the Registration Rights Agreement or to
consummate the transactions contemplated hereby or thereby except as disclosed
in this Agreement. This Agreement and the Registration Rights Agreement have
been duly executed and delivered by WHAI and constitute valid and binding
obligations of WHAI, enforceable against WHAI in accordance with their terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or other similar laws relating to,
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principals of general application.

 

3.4 No Conflict; Required Filings and Consents. The execution and delivery of
this Agreement and the Registration Rights Agreement by WHAI do not, and the
performance by WHAI of its obligations hereunder and thereunder will not: (i)
conflict with or violate the Articles or By-Laws of WHAI; (ii) conflict with,
breach or violate any federal, state, foreign or local law, statute, ordinance,
rule, regulation, order, judgment or decree (collectively, “Laws”) in effect as
of the date of this Agreement and applicable to WHAI; or (iii) result in any
breach of, constitute a default (or an event that with notice or lapse of time
or both would become a default) under, give to any other entity any right of
termination, amendment, acceleration or cancellation of, require payment under,
or result in the creation of a lien or encumbrance on any of the properties or
assets of WHAI pursuant to, any note, bond, mortgage, indenture, contract,

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 5 OF 15



--------------------------------------------------------------------------------

agreement, lease, license, permit, franchise or other instrument or obligation
to which WHAI is a party or by which WHAI or any of its properties or assets is
bound, except in each of the cases of (i) through (iii) for any violations,
conflicts, breaches, defaults, terminations, accelerations, creations of liens,
or incumbency that would not, in the aggregate, have a Material Adverse Effect
on WHAI. WHAI is not required to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of WHAI’s obligations under this
Agreement or the Registration Rights Agreement in accordance with the terms
hereof or thereof, except for any consents, authorizations, orders, filings or
registrations the absence of which would not, in the aggregate, have a Material
Adverse Effect on WHAI or which are required pursuant to applicable federal or
state securities laws.

 

3.5 Brokers. Except for Summit Financial Partners, LLC, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of WHAI.

 

3.6 Exemption from Registration. Subject to the accuracy of the Investors’
representations in Article V, the sale of the Shares will be exempt from the
registration requirements of Section 5 of the 1933 Act and/or any applicable
state securities law. The Company is issuing the Shares in accordance with and
in reliance upon the exemption from securities registration afforded, inter
alia, by Rule 506 under Regulation D as promulgated by the SEC under the 1933,
and/or Section 4(2) of the 1933 Act.

 

3.7 Administrative Notice. Shares of the Company’s Common Stock are registered
pursuant to the 1934 Act and are listed and traded on the OTC Bulletin Board
Market of the National Association of Securities Dealers, Inc. The Company has
received no notice, either oral or written, from the National Association of
Securities Dealers, Inc. (the “NASD”) stating that WHAI has failed to comply
with any listing standards of the OTC Bulletin Board Market.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

Each Investor, severally and not jointly, as to himself or itself and not as to
any other Investor, represents and warrants to the Company that:

 

4.1 Organization and Standing of the Investor. Where the Investor is a
corporation, such Investor is duly incorporated, validly existing and in good
standing under the laws of the state in which it was formed. The state in which
any offer to purchase shares hereunder was made or accepted by such Investor is
the state shown as such Investor’s address. If an entity, the Investor was not
formed for the purpose of investing solely in the Shares that are the subject of
this Agreement.

 

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 6 OF 15



--------------------------------------------------------------------------------

4.2 Authorization and Power. The Investor has the requisite power and authority
to execute and deliver this Agreement and the Registration Rights Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Registration Rights Agreement by the Investor and the consummation by
the Investor of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of the Investor, where
appropriate, and no other corporate proceedings on the part of the Investor,
where appropriate, is necessary to authorize this Agreement or the Registration
Rights Agreement or to consummate the transactions contemplated hereby or
thereby except as disclosed in this Agreement. This Agreement and the
Registration Rights Agreement have been duly executed and delivered by the
Investor and constitutes valid and binding obligations of the Investor,
enforceable against the Investor in accordance with their terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or other similar laws relating to, affecting
generally the enforcement of, creditors’ rights and remedies or by other
equitable principals of general application.

 

4.3 No Conflicts. The execution and performance of this Agreement and the
Registration Rights Agreement by the Investor do not, and the performance by the
Investor of its obligations hereunder and thereunder will not (i) conflict with
or violate such Investor’s charter documents or bylaws, where applicable; (ii)
conflict with, breach or violate any Laws in effect as of the date of this
Agreement and applicable to the Investor; or (iii) result in any breach of,
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, give to any other entity any right of
termination, amendment, acceleration or cancellation of, or require any payment
under, any note, bond, mortgage, indenture, contract, agreement, lease license,
permit, franchise or other instrument or obligation to which the Investor is a
party or by which the Investor or any of its properties or assets is bound,
except, in each of cases (i) through (iii), for any violations, conflicts,
breaches, defaults, terminations or accelerations that would not, in the
aggregate, have a Material Adverse Effect on the Investor. The Investor is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of such Investor’s obligations under this Agreement or to
purchase the Shares in accordance with the terms hereof.

 

4.4 Financial Risks. The Investor acknowledges that such Investor is able to
bear the financial risks associated with an investment in the Shares and that it
has been given full access to any information it has deemed necessary or
appropriate to conduct its due diligence investigation of the Company. The
Investor is capable of evaluating the risks and merits of an investment in the
Shares by virtue of its experience as an investor and its knowledge, experience,
and sophistication in financial and business matters, and is capable of bearing
the entire loss of its investment in the Shares.

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 7 OF 15



--------------------------------------------------------------------------------

4.5 Accredited Investor. The Investor is (i) an “accredited investor” as that
term is defined in Rule 501 of Regulation D promulgated under the 1933 Act by
reason of Rule 501(a)(3) and (6); (ii) experienced in making investments of the
kind described in this Agreement and the related documents; (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents; and (iv) able to afford the entire loss of its investment
in the Shares.

 

4.6 Investment Intent. The Investor is purchasing the Shares for its own account
as principal, for investment purposes only, and not with a present view to, or
for, resale, distribution or fractionalization thereof, in whole or in part,
within the meaning of the 1933 Act. The Investor understands that its
acquisition of the Shares has not been registered under the 1933 Act or
registered or qualified under any state securities law in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of such Investor’s investment intent as expressed herein. The
Investor shall not, directly or indirectly, offer, sell, pledge, transfer, or
otherwise dispose of (or solicit any offers to buy, purchase, or otherwise
acquire or take a pledge of) any of the Shares, except in compliance with the
terms of this Agreement and the registration requirements of the 1933 Act, and
the rules and regulations promulgated thereunder, or an exemption thereunder.

 

4.7 No Legal, Tax or Investment Advice. The Investor understands that nothing in
this Agreement or any other materials presented to such Investor in connection
with the purchase of the Shares constitutes legal, tax or investment advice. The
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.

 

4.8 Brokers. Except for Summit Financial Partners, LLC, no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Investors.

 

4.9 No Short Sales. Prior to the Closing Date, neither the Investor nor any of
the Investor’s Affiliates will be in a net short position with regard to the
Common Stock in any accounts directly or indirectly controlled by the Investor.

 

4.10 Knowledge of Company. Each Investor and such Investor’s advisors, if any,
have been, upon request, furnished with all materials relating to the business,
finances and operations of the Company and materials relating to the offer and
sale of the Shares. Each Investor and such Investor’s advisors, if any, have
been afforded the opportunity to ask questions of the Company and have received
complete and satisfactory answers to any such inquiries.

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 8 OF 15



--------------------------------------------------------------------------------

4.11 Risk Factors. Each Investor understands that such Investor’s investment in
the Shares involves a high degree of risk. Each Investor understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Shares.
Each Investor warrants that such Investor is able to bear the complete loss of
the investment in the Shares.

 

4.12 Voting Agreements. Except as set forth or referred to in this Agreement,
Investor does not have any agreement or understanding with any person relating
to acquiring, holding, voting or disposing of any equity securities of the
Company.

 

ARTICLE V

COVENANTS OF THE INVESTORS

 

5.1 Compliance with Law. The Investors’ trading activities with respect to
shares of the Company’s Common Stock will be in compliance with all applicable
state and federal securities laws, rules and regulations and rules and
regulations of any public market on which the Company’s Common Stock is listed.

 

5.2 Transfer Restrictions. The Investors acknowledge that (1) the Shares have
not been registered under the provisions of the 1933 Act, and may not be
transferred unless (A) subsequently registered thereunder or (B) the Investors
shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; and (2) any sale of the Shares made in
reliance on Rule 144 promulgated under the 1933 Act may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such Securities under circumstances in which the
seller, or the person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder.

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 9 OF 15



--------------------------------------------------------------------------------

5.3 Restrictive Legend. The Investors acknowledge and agree that, if and until
such time as the Shares have been registered under the 1933 Act and sold in
accordance with an effective Registration Statement, certificates and other
instruments representing any of the Shares shall bear the following restrictive
legends:

 

(i) “THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE INVESTORS SHALL HAVE
DELIVERED TO THE COMPANY AN OPINION OF COUNSEL, REASONABLY SATISFACTORY IN FORM,
SCOPE AND SUBSTANCE TO THE COMPANY, TO THE EFFECT THAT THE SHARES OF COMMON
STOCK TO BE SOLD OR TRANSFERRED MAY BE SOLD OR TRANSFERRED PURSUANT TO AN
EXEMPTION FROM SUCH REGISTRATION.”

 

(ii) Any legend required by the blue sky or securities laws of any state or
jurisdiction to the extent such laws are applicable to the shares represented by
the certificate so legended.

 

The certificates representing the Common Stock shall be subject to a stop
transfer order with WHAI’s transfer agent that restricts the transfer of such
shares or warrants except in compliance herewith.

 

ARTICLE VI

GENERAL PROVISIONS

 

6.1 Transaction Costs. Except as otherwise provided herein, each of the parties
shall pay all of his or its costs and expenses (including attorneys’ fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement.

 

6.2 Indemnification.

 

6.2.1 Each Investor, severally and not jointly agrees to defend and hold the
Company and its officers and directors harmless against and in respect of any
and all claims, demands, losses, costs, expenses, obligations, liabilities or
damages, including interest, penalties and reasonable attorney’s fees, that it
shall incur or suffer, which arise out of, result from or relate to any breach
of this Agreement by such Investor or failure by such Investors to perform with
respect to any of their representations, warranties or covenants contained in
this Agreement. The Company agrees to defend and hold the Investors harmless
against and in respect of any and all claims, demands, losses, costs, expenses,
obligations, liabilities or damages, including interest, penalties and
reasonable attorney’s fees, that they shall incur or suffer, which arise out of,
result from or relate to any breach of this Agreement by or failure by the
Company to perform with respect to any of its representations, warranties or
covenants contained in this Agreement.

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 10 OF 15



--------------------------------------------------------------------------------

6.2.2 All claims for indemnification under this Section not made within 12
months following the date of this Agreement shall be considered null and void.

 

6.2.3 Neither the Investors, on the one hand, nor the Company, on the other,
shall be required to make any indemnification payments pursuant to this Section
6.2 unless and until the claims asserted against such party exceed $150,000
after which such parties shall be entitled to recover for damages in excess of
such amount.

 

6.2.4 The maximum liability of the Investors, on the one hand, and the Company,
on the other, shall be the Purchase Price.

 

6.3 Headings. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

6.4 Entire Agreement. This Agreement (together with Schedule A) constitutes the
entire agreement of the parties and supersedes all prior agreements and
undertakings, both written and oral, between the parties, or any of them, with
respect to the subject matter hereof.

 

6.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after being mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:

 

If to WHAI:

 

WORLD HEALTH ALTERNATIVES, INC.

300 Penn Center Boulevard, Suite 201,

Pittsburgh, Pennsylvania 15235

ATTN: Richard E. McDonald

Telephone No.: 412.829.7800

 

If to the Investors:

 

To the address listed on Schedule A herein or to the address provided to the
Company by an Investor.

 

6.6 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 11 OF 15



--------------------------------------------------------------------------------

manner materially adverse to any party. Upon such determination that any such
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the greatest extent possible.

 

6.7 Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.

 

6.8 Preparation of Agreement. This Agreement shall not be construed more
strongly against any party regardless of who is responsible for its preparation.
The parties acknowledge that the terms of the Agreement were negotiated and that
each party contributed equally to the Agreement’s preparation.

 

6.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania, without giving
effect to applicable principles of conflicts of law.

 

6.10 Jurisdiction. This Agreement shall be exclusively governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania. If any action,
claim, counterclaim, or other demand relating to the transactions and
obligations set forth in this Agreement is asserted by, among or against the
Company and/or the Investors, the parties agree that in any such action, and on
all issues, the parties irrevocably waive their right to a trial by jury.
Exclusive jurisdiction and venue for any such action shall be in a court
situated in Allegheny County, Pennsylvania.

 

6.11 Regulatory Filings. Each Investor shall, upon the Company’s request,
reasonably assist and cooperate with the Company in the preparation of all
regulatory filings relating to this Agreement, including without limitation
filings with the SEC.

 

6.12 Further Assurances, Cooperation. Each party shall, upon reasonable request
by the other party, execute and deliver any additional documents necessary or
desirable to complete the transactions herein pursuant to and in the manner
contemplated by this Agreement. The parties hereto agree to cooperate and use
their respective best efforts to consummate the transactions contemplated by
this Agreement.

 

6.13 Third Parties. Except as disclosed in this Agreement, nothing herein,
whether express or implied, is intended to confer any rights or remedies on any
persons other than the parties hereto and their respective administrators,
executors, legal representatives, heirs, successors and assignees. Nothing in
this Agreement is intended to relieve or discharge the obligation or liability
of any third persons to any party to this Agreement, nor shall any provision
give any third persons any right of subrogation or action over or against any
party to this Agreement.

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 12 OF 15



--------------------------------------------------------------------------------

6.14 No Waiver. No failure or delay on the part of any party hereto in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquiescence in, any breach of any representation, warranty,
covenant or term herein.

 

6.15 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 13 OF 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investors and the Company have executed this Agreement
as of the date written below.

 

WORLD HEALTH ALTERNATIVES, INC.  

Date: January 22, 2004

/s/ Richard E. McDonald

--------------------------------------------------------------------------------

   

By: Richard E. McDonald

   

Title: President

   

 

INVESTORS

 

/s/ Bernie Ludwig

--------------------------------------------------------------------------------

 

/s/ Blair Sanford

--------------------------------------------------------------------------------

 

/s/ Catherine Williams

--------------------------------------------------------------------------------

Bernie Ludwig

 

Blair Sanford

 

Catherine Williams

Entity: K.A. Steel Chemicals Inc

 

Entity: Burlingame Eq.Invstrs.LP

 

Entity: Catherine Williams IRA

Title: CFO

 

Title: General Partner

 

Title: Director

/s/ Kenneth A. Steel Jr.

--------------------------------------------------------------------------------

 

/s/ Lewis C. Pell

--------------------------------------------------------------------------------

 

/s/ Kent Williams

--------------------------------------------------------------------------------

Kenneth A. Steel Jr.

 

Lewis C. Pell

 

Kent Williams

       

Entity: Kent Williams Inv. Assoc.

       

Title: Director

/s/ Robert F. Steel

--------------------------------------------------------------------------------

 

/s/ Mikel Keifer

--------------------------------------------------------------------------------

 

/s/ Robert Green

--------------------------------------------------------------------------------

Robert F. Steel

 

Mikel Keifer

 

Robert Green

   

Entity: JMK Investment Partners

 

Entity: The Ascend Fund

   

Title: General Partner

 

Title: General Partner

/s/ Douglas Moore

--------------------------------------------------------------------------------

 

/s/ William M. Sams

--------------------------------------------------------------------------------

 

/s/ Richard Nesland

--------------------------------------------------------------------------------

Douglas Moore

 

William M. Sams

 

Richard Nesland

Entity: Heartwood Capital

       

Title: General Partner

       

/s/ Amit Ben-Haim

--------------------------------------------------------------------------------

 

/s/ Kent Williams

--------------------------------------------------------------------------------

 

/s/ James Maletis

--------------------------------------------------------------------------------

Amit Ben-Haim

 

Kent Williams

 

James Maletis

Entity: IPOLIS Commercial Ltd.

 

Entity: Kent Williams IRA

 

Entity: Maletis Partners LP

Title: Director

 

Title: Director

 

Title: General Partner

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 14 OF 15



--------------------------------------------------------------------------------

SCHEDULE A

 

K.A. Steel Chemicals

15185 Main Street

Box 729

Lemont, IL 60439

   50,000

Kenneth A. Steel Jr.

15185 Main Street

Box 729

Lemont, IL 60439

   25,000

Robert F. Steel

15185 Main Street

Box 729

Lemont, IL 60439

   25,000

Heartwood Capital

1656 North California Blvd

Suite 300

Walnut Creek CA, 94596

   50,000

Ipolis Commercial Limited

488 Madison Ave

8th Floor

New York, NY 10022

   100,000

Burlingame Equity Investors, LP

One Sansome Street

Suite 2900

San Francisco, Ca 94104

   100,000

Lewis C. Pell

1 West 72nd Street

Apartment 47

New York, NY 10023

   100,000

JMK Investment Partners LLC

2030 Franklin Street

Suite 210

Oakland CA, 94812

   350,000

William M Sams

326 Mantle Brook Dr

Desoto, TX 75115

   580,000

Richard Neslund

15210 Wayzata Blvd

Wayzata, MN 55391

   200,000

Kent Williams Investment Associates Pension Plan

211 Main Street

San Francisco, CA 94105

   50,000

Kent Williams

211 Main Street

San Francisco, CA 94105

   25,000

Catherine Williams

211 Main Street

San Francisco, CA 94105

   25,000

The Ascend Fund

3658 Mt. Diablo Blvd Suite 215

Lafayette, CA 94549

   300,000

Maletis Partners

4 Bassett Lane

Atherton, CA 94027

   20,000

 

STOCK PURCHASE AGREEMENT BETWEEN

WORLD HEALTH ALTERNATIVES, INC. AND CERTAIN INVESTORS

PAGE 15 OF 15